Name: Council Regulation (EU, Euratom) 2015/2264 of 3 December 2015 extending and phasing out the temporary derogation measures from Regulation No 1 of 15 April 1958 determining the languages to be used by the European Economic Community and Regulation No 1 of 15 April 1958 determining the languages to be used by the European Atomic Energy Community introduced by Regulation (EC) No 920/2005
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  politics and public safety;  European Union law
 Date Published: nan

 8.12.2015 EN Official Journal of the European Union L 322/1 COUNCIL REGULATION (EU, Euratom) 2015/2264 of 3 December 2015 extending and phasing out the temporary derogation measures from Regulation No 1 of 15 April 1958 determining the languages to be used by the European Economic Community and Regulation No 1 of 15 April 1958 determining the languages to be used by the European Atomic Energy Community introduced by Regulation (EC) No 920/2005 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 342 thereof, Whereas: (1) Council Regulation (EC) No 920/2005 (1) granted Irish the status of official language and working language of the institutions of the Union. (2) Council Regulation (EU) No 1257/2010 (2) extended the derogation provided for in the first paragraph of Article 2 of Regulation (EC) No 920/2005 for a period of five years until 31 December 2016. (3) Regulation (EC) No 920/2005 provides that, for practical reasons and on a transitional basis, the institutions of the Union are not to be bound by the obligation to draft or translate all acts, including judgments of the Court of Justice, in the Irish language, with the exception of Regulations adopted jointly by the European Parliament and the Council. It is for the Council to determine, not later than four years from the date of application of Regulation (EC) No 920/2005 and at five-yearly intervals thereafter, whether to put an end to that derogation. (4) While it is considered necessary to further extend the derogation provided for in the first paragraph of Article 2 of Regulation (EC) No 920/2005 for a period of five years from 1 January 2017, the institutions of the Union should continue their proactive approach to increasing the availability of information in Irish on the activities of the Union. The scope of the derogation should therefore be gradually reduced, with a view to ending the derogation at the end of the current period of five years. (5) In order to prevent delays in the Union's legislative process, the reduction of the scope of the derogation should be closely monitored and reviewed in light of the available translation capacity. The Irish authorities and the Commission, in collaboration with the other Union institutions, should meet regularly to monitor the progress of relevant recruitment to the Union institutions, the capacity of external service providers and the increased collaboration on language resources, as well as on issues related to the availability of the acquis, HAS ADOPTED THIS REGULATION: Article 1 The derogation provided for in the first paragraph of Article 2 of Regulation (EC) No 920/2005 is hereby extended for a period of five years from 1 January 2017. This Article shall not apply to Regulations adopted jointly by the European Parliament and the Council. Furthermore, it shall not apply to the categories of acts listed in the Annex, as from the respective dates specified therein for each category. Article 2 The Irish authorities and the Commission, in collaboration with the other Union institutions, shall meet regularly to monitor the recruitment of a sufficient number of Irish language personnel by the Union institutions in order to successfully handle the gradual reduction of the derogation indicated in the Annex, and to monitor the capacity and use of external service providers in order to cater for the Irish language requirements of the Union institutions. No later than October 2019, the Commission shall report to the Council of progress by the Union institutions towards implementation of the gradual reduction of the derogation indicated in the Annex. After considering this implementation report, the Council may decide, in accordance with Article 342 of the Treaty, to revise the dates as set out in the Annex. Article 3 No later than June 2021, the Commission shall report to the Council on whether the Union institutions have sufficient available capacity, relative to the other official languages, to apply Regulation No 1 determining the languages to be used by the European Economic Community (3), and Regulation No 1 determining the languages to be used by the European Atomic Energy Community (4), without a derogation as of 1 January 2022, on the basis of the factors referred to in Article 2. Article 4 In the absence of a Council Regulation stating otherwise, the derogation provided for in the first paragraph of Article 2 of Regulation (EC) No 920/2005 shall cease to apply as from 1 January 2022. Article 5 Article 3 of Regulation (EC) No 920/2005 is deleted. Article 6 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. It shall apply from 1 January 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 2015. For the Council The President F. BRAZ (1) Council Regulation (EC) No 920/2005 of 13 June 2005 amending Regulation No 1 of 15 April 1958 determining the languages to be used by the European Economic Community and Regulation No 1 of 15 April 1958 determining the languages to be used by the European Atomic Energy Community and introducing temporary derogation measures from those Regulations (OJ L 156, 18.6.2005, p. 3). (2) Council Regulation (EU) No 1257/2010 of 20 December 2010 extending the temporary derogation measures from Regulation No 1 of 15 April 1958 determining the languages to be used by the European Economic Community and Regulation No 1 of 15 April 1958 determining the languages to be used by the European Atomic Energy Community introduced by Regulation (EC) No 920/2005 (OJ L 343, 29.12.2010, p. 5). (3) OJ 17, 6.10.1958, p. 385. (4) OJ 17, 6.10.1958, p. 401. ANNEX Timetable for the gradual reduction of the derogation Acts Dates Directives adopted by the European Parliament and the Council No later than 1 January 2017 Decisions adopted by the European Parliament and the Council No later than 1 January 2018 Directives adopted by the Council which are addressed to all Member States No later than 1 January 2020 Regulations adopted by the Council No later than 1 January 2020 Decisions adopted by the Council which do not specify to whom they are addressed No later than 1 January 2020 Regulations adopted by the Commission No later than 1 January 2021 Directives adopted by the Commission which are addressed to all Member States No later than 1 January 2021 Decisions adopted by the Commission which do not specify to whom they are addressed No later than 1 January 2021